      Case 3:20-cv-00431-RCJ-WGC Document 28 Filed 09/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

AUDRA SHORT, INDIVIDUALLY, AS        )                  3:20-cv-00431-RCJ-WGC
HEIR, AS ADMINISTRATOR OF THE        )
ESTATE OF CHRISTOPHER CAREY          )                  MINUTES OF THE COURT
SHORT, DECEASED, AND ON BEHALF       )
OF A.S., SURVIVING MINOR CHILD OF    )                  September 14, 2020
CHRISTOPHER CAREY SHORT,             )
                                     )
                        Plaintiff,   )
        vs.                          )
                                     )
SIERRA NEVADA CORP., EMBRAER         )
DEFENSE & SECURITY, INC.,            )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Unopposed Motion to Extend Deadline to File Discovery
Plan/Scheduling Order (ECF No. 27). Plaintiff requests that the court extend the deadline to file
the Discovery Plan/Scheduling Order to seven (7) days after the court’s decision on Plaintiff’s
pending motion to remand (ECF No. 21).

        Plaintiff’s Unopposed Motion to Extend Deadline to File Discovery Plan/Scheduling Order
(ECF No. 27) is GRANTED to the extent that the deadline for the parties to submit their proposed
Discovery Plan and Scheduling Order is extended to and including January 15, 2021. If
Plaintiff’s motion to remand is still pending, Plaintiff is given leave to renew the motion to extend
deadline to file Discovery Plan and Scheduling Order.

       IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK

                                              By:         /s/______________________
                                                      Deputy Clerk
